
	

113 HR 1599 IH: Native American Suicide Prevention Act of 2013
U.S. House of Representatives
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1599
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2013
			Mr. Grijalva (for
			 himself, Mr. Gary G. Miller of
			 California, and Mrs.
			 Napolitano) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 520E of the Public Health Service Act to
		  require States and their designees receiving grants for development or
		  implementation of statewide suicide early intervention and prevention
		  strategies to consult with each Federally recognized Indian tribe, tribal
		  organization, and urban Indian organization in the State.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Suicide Prevention Act
			 of 2013.
		2.Consultation with
			 Federally recognized Indian tribes, tribal organizations, and urban Indian
			 organizations in development and implementation of statewide suicide early
			 intervention and prevention strategiesSubsection (e) of section 520E of the Public
			 Health Service Act (42 U.S.C. 290bb–36) is amended by adding at the end the
			 following:
			
				(4)Consultation
				with Federally recognized Indian tribes, tribal organizations, and urban Indian
				organizationsAs a condition on the receipt of a grant or
				cooperative agreement under this section for development or implementation of a
				statewide early intervention and prevention strategy, a State or an eligible
				entity designated by a State pursuant to subsection (b)(1)(B) shall agree to
				consult with each Federally recognized Indian tribe and tribal organization (as
				defined in the Indian Self-Determination and Education Assistance Act) and each
				urban Indian organization (as defined in the Indian Health Care Improvement
				Act) regarding such development or
				implementation.
				.
		
